— In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Parole revoking the petitioner’s parole pursuant to Executive Law § 259-i, the appeal is from a judgment of the Supreme Court, Westchester County (Lange, J.), entered November 27, 1989, which denied the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
There is no merit to the petitioner’s contention that he was deprived of his rights to preliminary and final parole revocation hearings prior to the revocation of his parole. The petitioner’s parole was revoked by operation of law as a result of a conviction in 1988 for criminal possession of a weapon in the third degree (see, Matter of Cohen v New York State Bd. of Parole, 131 Misc 2d 495; People ex rel. Conyers v New York State Div. of Parole, 130 Misc 2d 33). Accordingly, the petitioner had no right to a preliminary revocation hearing (see, Executive Law § 259-i [3] [c] [i]; Matter of Alevras v Chairman of N. Y. Bd. of Parole, 118 AD2d 1020, 1021) nor to a final parole revocation hearing (see, Executive Law § 259-i [3] [d] [iii]; People ex rel. Harris v Sullivan, 74 NY2d 305; Matter of Pierre v Rodriguez, 131 AD2d 763, 764).
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Eiber, J. P., Rosenblatt, Miller and Ritter, JJ., concur.